68 N.Y.2d 647 (1986)
In the Matter of Nyack Board of Education, Appellant,
v.
K. Capolino Design and Renovation, Ltd., Respondent.
Court of Appeals of the State of New York.
Decided June 10, 1986.
Joseph J. Ceccarelli for appellant.
David H. Fromm for respondent.
Concur: Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, *649 with costs, for reasons stated in the memorandum at the Appellate Division (114 AD2d 849), which we interpret as a determination on the law and in the exercise of discretion.